Title: To George Washington from Timothy Pickering, 20 May 1796
From: Pickering, Timothy
To: Washington, George


        
          
            May 20. 1796.
          
        
        The Secretary of State respectfully returns the papers from Newbern, with the draught of an answer which seemed to him pertinent to the occasion.
        Mr Smith thinks it would by no means suit Mr Izard to undertake the St Croix business. In conversing afterwards on the subject with Mr King, Mr Cabot & Mr Ames, and looking over all the States eastward of Pennsylvania, no character appeared so eligible as David Howell of Providence, Rhode-Island. He was some years a member of the old Congress—has been a judge of the supreme court of Rhode Island, and is now a practising lawyer. Govr Bradford & Mr Bourne have no doubt of his readiness to accept the trust. And all agree in opinion of Mr Howells integrity, abilities, great learning & perseverance in whatever he undertakes.
        The doubt I suggested to Mr Strong, he communicated to Mr King, who is decidedly of opinion that the Agent to manage the St Croix business must also be nominated to the Senate. The candidates who are thought best qualified are Theophilus Parsons of Newburyport, & James Sullivan, now the Atty Genl of Massachusetts.
        
          T. Pickering
        
      